Citation Nr: 9906726	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from January 1944 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office 
(RO), which denied an evaluation in excess of 30 percent for 
anxiety reaction.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service-connected anxiety 
reaction has increased in severity so as to warrant an 
evaluation in excess of 30 percent.  He maintains that his 
volunteer activities, both the type of activity and the time 
engaged in that activity, should have no bearing on the level 
of disability evaluation.  He asserts that he is unemployable 
and cannot sustain any gainful employment; he argues that, 
but for his volunteer activity, his service-connected anxiety 
disorder would only increase in severity.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the evidence supports a 70 percent 
evaluation for anxiety reaction.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's anxiety disability is manifested by 
occupational and social impairment, reduced reliability and 
productivity, difficulty in understanding complex commands, 
memory and judgment impairment, motivation and mood 
disturbances, suicidal ideation, inability to function 
independently, appropriately and effectively, unprovoked 
irritability and violence, difficulty adapting to stressful 
circumstances, including a work or work-like setting, and 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for anxiety reaction 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.125-4.132, 
Diagnostic Code 9400 (1995); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.1, 4.2, 4.3, 4.16, 4.125 to 4.130, Diagnostic Code 
9400 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); i.e., it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of increase in disability severity renders claim 
well grounded).  The Board finds that VA has satisfied its 
duty to assist the appellant in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The claim 
was remanded in September 1997 for readjudication under both 
the old and the new diagnostic criteria applicable to 
psychiatric disabilities, based on a thorough and 
contemporaneous psychiatric examination.  The psychiatric 
examination was conducted in April 1998, and the claim 
readjudicated in August 1998.  On review, the Board sees no 
areas in which further development may be fruitful.  

Disability evaluations are determined by application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Yet, where entitlement 
to compensation has already been established and an increase 
in the rating is at issue, the present disability level is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make an 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The appellant filed a claim in June 1994 for an increase in 
his service-connected anxiety reaction.  The schedular 
criteria relevant to evaluation of mental disabilities were 
amended during the pendency of the appeal.  On November 7, 
1996, the VA Schedule for Rating Disabilities was amended 
with respect to mental disorders, including anxiety reaction.  
61 Fed. Reg. 52,695 (Oct. 8, 1996).  Before that date, the VA 
Schedule for Rating Disabilities called for the following 
relative to psychoneurotic disorders:

General Rating Formula for Psychoneurotic Disorders:  
        The attitudes of all contacts except the most 
intimate are                  100 percent
         so adversely affected as to result in virtual 
isolation 
         in the community.  Totally incapacitating 
psychoneurotic, 
         symptoms bordering on gross repudiation of reality 
with 
         disturbed thought or behavioral processes associated 
with 
         almost all daily activities such as fantasy, 
confusion, 
         panic and explosions of aggressive energy resulting 
in 
         profound retreat from mature behavior.  Demonstrably 
         unable to obtain or retain employment.

        Ability to establish and maintain effective or 
favorable                      70 percent
         relationships with people is severely impaired.  The 
         psychoneurotic symptoms are of such severity and 
         persistence that there is severe impairment in the 
         ability to obtain or retain employment.

        Ability to establish or maintain effective or 
favorable                         50 percent
         relationships with people is considerably impaired.  
By 
         reason of psychoneurotic symptoms the reliability, 
         flexibility and efficiency levels are so reduced as 
to 
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                                 
30 percent
         maintain effective and wholesome relationships with 
         people.  The psychoneurotic symptoms result in such 
         reduction in initiative, flexibility, efficiency and 
         reliability levels as to produce definite industrial 
         impairment.

        Less than criteria for the 30 percent, with emotional                           
10 percent
         tension or other evidence of anxiety productive of 
mild 
         social and industrial impairment.

        There are neurotic symptoms which may somewhat                
Noncompensable
         adversely affect relationships with others but which 
         do not cause impairment of working ability.  

38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).  See 
generally 38 C.F.R. §§ 4.125 to 4.131 (1995).  

In applying the criteria to the facts in specific cases, the 
Court noted that words such as "mild", "considerable" and 
"severe" were not defined in the VA Schedule for Rating 
Disabilities.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Rather than applying a mechanical formula, the Court required 
the Board to evaluate all evidence to the end that its 
decisions were "equitable and just".  38 C.F.R. 4.6 (1995).  
Use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered, was not 
dispositive of an issue.  All evidence was to be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (1996).  

As pointed out in Hood, 4 Vet. App. at 303, the term 
"definite" was qualitative rather than quantitative.  
However, the Court also noted that it was possible to 
quantify the degree of impairment that would lead to an award 
at the 30 percent level.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In November 9, 1993, the VA General Counsel 
concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree;" it 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1996).  

The 1996 change in the VA Schedule for Rating Disabilities 
updated the portion of the rating schedule addressing mental 
disorders, ensured that it used current medical terminology 
and unambiguous criteria, and reflected medical advances.  61 
Fed. Reg. 52,695 (Oct. 8, 1996).  On and after November 7, 
1996, the pertinent provision read as follows:

General Rating Formula for Psychoneurotic Disorders: 
        Total occupational and social impairment, due to such                     
100 percent 
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies                       
70 percent
         in most areas, such as work, school, family 
relations
         judgment, thinking, or mood, due to such symptoms 
as:
         suicidal ideation; obsessional rituals which 
interfere with
         routine activities; speech intermittently illogical, 
obscure, 
         or irrelevant; near-continuous panic or depression 
affecting
         the ability to function independently, appropriately 
and
         effectively; impaired impulse control (such as 
unprovoked
         irritability with periods of violence) spatial 
disorientation;
         neglect of personal appearance and hygiene; 
difficulty
         in adapting to stressful circumstances (including 
work
         or a worklike setting); inability to establish and 
maintain
         effective relationships.
                             
        Occupational and social impairment with reduced 
reliability              50 percent
         and productivity due to such symptoms as: flattened 
affect; 
         circumstantial, circumlocutory, or stereotyped 
speech; panic
         attacks more than once a week; difficulty in 
understanding
         complex commands; impairment of short- and long-term 
         memory (e.g. retention of only highly learned 
material,
         forgetting to complete tasks); impaired judgment; 
impaired
         abstract thinking; disturbances of motivation and 
mood;
         difficulty in establishing effective work and social 
         relationships.
                       
        Occupational and social impairment with occasional                          
30 percent
         decrease in work efficiency and intermittent periods 
of
         inability to perform occupational tasks (although 
generally
         functioning satisfactorily, with routine behavior, 
self-care,
         and conversation normal), due to such symptoms as:
         depressed mood, anxiety, suspiciousness, panic 
attacks
         (weekly or less often), chronic sleep impairment, 
mild
         memory loss (such as forgetting names, directions, 
recent events).   

        Occupational and social impairment due to mild or 
transient              10 percent
         symptoms which decrease work efficiency and ability 
to perform
         occupational tasks only during periods of 
significant stress, or; 
         symptoms controlled by continuous medication.

        A mental condition has been formally diagnosed, but              
Noncompensable
         symptoms are not severe enough either to interfere 
with 
         occupational and social functioning or to require 
         continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (1996).  See also 
38 C.F.R. §§ 4.125-4.129 (1996).  

The above regulatory change also affected the criteria for 
assignment of a total disability rating, a change which might 
impact on the appellant's claim.  Under both the pre-November 
7, 1996, "old" version of the regulation and under the 
"new" version, effective on and after November 7, 1996, 
38 C.F.R. § 4.16(a) and (b) were left unchanged.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided, if there is only one such disability, the disability 
shall be ratable at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
The existence or degree of nonservice-connected disabilities 
or previous unemployability status is disregarded.  Marginal 
employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when the 
appellant's earned annual income does not exceed the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis, when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (1995); 38 C.F.R. 
§ 4.16(a) (1996).  See also 38 C.F.R. §§ 3.340, 3.341 (1995-
96).  

Consistent with VA's policy to rate as totally disabled all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, the Board may also evaluate for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a), 
based on service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b) (1995); 
38 C.F.R. § 4.16(b) (1996).  See 38 C.F.R. § 3.321(b)(1) 
(1995-96).  

However, the regulatory change removed from consideration 
38 C.F.R. § 4.16(c) (1995), which stated that the provisions 
of 38 C.F.R. § 4.16(a) (1995) were not applicable in cases 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the appellant from securing or 
following a substantially gainful occupation.  In such cases, 
the mental disorder was to be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1995).  Such provision is only applicable in the 
case of a claim under the old version of the regulation.  

Where a regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
This choice of law requires that VA fully adjudicate the 
appellant's claim under both the old and the new regulation 
to determine the extent to which each may be favorable to the 
appellant.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See VA O.G.C. Prec Op. 11-97 (March 25, 1997) (where a 
regulation is amended during an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, it 
must apply the more favorable provision).  

In response to the choice-of-law issue, the September 1997 
remand directed the RO to evaluate the relevant evidence 
under both the old and the new versions of the regulation.  
The RO, by August 1998 rating action, applied the new version 
of the regulation.  On appellate review, the Board must also 
examine the two versions of the VA Schedule for Rating 
Disabilities and, after comparing the facts against each 
version of the regulation, determine which is most 
advantageous to the appellant.  

Factual Background

In pertinent part, service connection was established for 
chronic anxiety state in a January 1946 rating action; the RO 
assigned a 30 percent evaluation.  That same rating decision 
granted service connection for cicatrix, and rated same as 
noncompensable, which continues to the present. 

The service medical records showed an anxiety state in a 
schizoid personality, manifested by tension, nervousness, 
worry, fatigue, ideas of reference and persecution, mild 
stress of 23 months in service, and poor social adjustment.  
In the mid-1950s, his compensation was suspended after his 
failure to report to a scheduled examination.  Compensation 
was reinstated at the 30-percent level by a January 1969 
rating action based on the results of a January 1969 VA 
examination showing anxiety reaction with somatization and 
conversion trends.  Throughout the 1970s and 1980s, the 
disability evaluation remained at 30 percent.  During that 
time, he received psychiatric treatment at VA, including 
outpatient treatment in 1980, 1986, and 1987, examinations in 
1983 and 1988, and hospitalization in 1987.  He also received 
private psychological counseling in 1986.  In May 1990, the 
appellant was hospitalized at a VA medical facility following 
increased depression and suicidal ideation; the discharge 
diagnoses included rule out major depression, alcohol 
dependence in remission, intermittent explosive disorder, 
marital discord, and rule out antisocial personality 
disorder.  

VA clinical records from December 1990 to September 1991 show 
treatment for generalized anxiety disorder.  A July 1993 VA 
clinical record indicated that the appellant had been treated 
for "nerves" since 1971.  That document also showed that 9 
years earlier he lost a spouse, and he thereafter attempted 
suicide.  The record continued that he missed his deceased 
spouse and suffered from crying spells.   

An August 1993 VA clinical record revealed that the appellant 
described some problems sleeping and his concern about the 
medical condition of a girlfriend.  In September 1993, it was 
noted that medication helped with depression, that he still 
had trouble sleeping at night, that Valium helped him to 
sleep more than other medications, and that his affect was 
improving.  In October 1993, it was noted that the appellant 
reported feeling and sleeping better, continued insomnia, and 
wanted to remain on the same medication.  He also wanted to 
be more productive and was awaiting approval to apply for 
volunteer work at VA.  In December 1993, he reported no 
complaints other than insomnia.  

In a February 1994 VA clinical record, a VA clinical 
psychologist wrote: "Due to the nature and chronicity of 
[the] anxiety disorder he no longer feels able to sustain 
gainful employment.  [The appellant] state[d] that he feels 
that his condition is deteriorating [and] that he can no 
longer work."  

In a March 1994 VA clinical record, it was noted that the 
appellant said his depression was no better and that insomnia 
was bad, causing him to wake up four times per night.  The 
examiner wrote that the appellant had had depression since 
1980 when a spouse died, and appears to note that the 
appellant married again in 1987, whom the appellant 
apparently called a derogatory term.  In another March 1994 
VA clinical record entry, a VA clinical psychologist wrote: 
"Due to the severity and nature of his condition he has been 
unable to sustain gainful employment for the past 3 years.  
Although he is presently taking psychotropic medication and 
receiving psychotherapy, nonetheless, presently his condition 
continues to deteriorate.  His prognosis remains poor."  

In an April 1994 VA clinical record, the examiner reported 
that the appellant walked in extremely nervous, had not slept 
the previous night, and had been doing well until the 
previous day.  It was noted that he had two near accidents 
and that his girlfriend was upset with him.  He had an 
anxious presentation, with shaky hands, arms, and voice.  The 
prior day he had been doing some volunteer work, but was 
unable to continue and went home.  The assessment was anxiety 
disorder, and he was prescribed Vistaril.  Two weeks later, 
he said that no medication was helping, that he felt as 
nervous as ever, and that the only thing that helped him was 
Valium.  

In May 1994, the appellant was responding to Valium, had 
decreased anxiety, and felt more relaxed when driving.  His 
affect was improved, but he still reported occasional bouts 
of depression.  Overall, he was improved.  In June 1994, he 
was described as a bit irritable; he apparently had a 
personality conflict with a supervisor.  

VA examination in August 1994 revealed that the appellant 
attended a VA mental health clinic on a regular basis, that 
he used to see a psychologist for about 10 to 12 years, and 
that he now saw a psychiatrist.  He was on Valium and was a 
volunteer for VA, averaging about 20 hours per week.  It was 
noted that he took great pride in what is was doing.  He 
stopped working completely in October 1990 after five years 
in the same company after he hurt his leg while driving a 
truck; the company settled a workers' compensation claim.  

The appellant complained of being depressed, feeling lonely 
and alone, sleep impaired (getting two to three hours per 
night), and always being tired.  It was noted that he was 
still angry with his spouse, whom he had not seen in 4 years.  
He stated that if not for his volunteer work he would have 
been dead a long time ago.  He apparently had tried to commit 
suicide twice in the past.  Although he complained about 
having no social life, he recently met someone, moved into 
her apartment, and was quite happy with the relationship.  It 
was also noted that he continued to have trouble with his 
temper, getting irritated easily.  He admitted that he was 
still grieving for his second spouse who died in 1984.  

Examination revealed the appellant to be neatly dressed and 
well groomed.  He was comfortable during the interview.  His 
speech was spontaneous and relevant, his affect appropriate, 
his mood somber, but he became teary-eyed while talking about 
the death of his second spouse.  There was no undue tension 
or restlessness observed, and no psychotic manifestations.  
His memory was not impaired, he was alert and oriented, and 
his insight and judgment were good.  The diagnosis was 
generalized anxiety disorder.  

In September 1994, the appellant was doing well with his 
volunteer efforts, working seven-hour days.  It was noted 
that he felt he was holding his own with his depression and 
that he was working out at a gym.  

In March 1995, it was noted that the appellant was acting as 
a caretaker of a small house, but had to leave because owner 
employed a full-time caretaker in his place.  It was also 
noted that the appellant had contact with one son, who 
refused to help him find a new place to live, and that a 
girlfriend had broken off their relationship.  

In April 1995, an examiner noted increased anxiety, 
generalized itching and shaking, and difficulty sleeping.  
The assessment was chronic depression and anxiety neurosis.  

In November 1995, it was noted that the appellant said his 
spouse had been a bit annoyed with his mood, but anticipated 
it would change after low back surgery.  A November 1995 
entry, made by a VA clinical psychologist, stated: "Due to 
the nature and severity of his condition he is permanently 
unable to sustain gainful employment.  His progress remains 
poor."  

The appellant testified at a February 1996 hearing that he 
received psychiatric treatment every 2 months or so at a VA 
facility, and that he had not been treated at any private 
facility.  He stated that he did not go to group sessions 
because he became upset when around groups of people.  He 
reported that he had trouble leaving his home, felt that 
people were staring at him, had trouble breathing, and got 
headaches for about an hour when he was anxious.  His spouse 
stated that he does not remember his anxiety attacks when 
they are resolved.  The appellant continued that he had not 
had panic attacks in the previous few years, but did get 
irritated at other peoples actions, such as when he is 
driving.  He stated that he went to sleep easily because he 
took Valium, but that he did not sleep well, awoke 4 to 5 
times per night, and averaged about 4 to 5 hours of sleep per 
night.  He said he sometimes had nightmares, causing him to 
soak his bed, depending on what he had been doing during the 
day, but did not remember them; one recurring dream involved 
being hit by a truck.  He indicated he used to bowl and be 
involved in Boy Scouts, but that he had no hobbies other than 
volunteering and watching television.  As a VA volunteer, he 
testified that he worked about 1,000 hours per year; his 
duties include taking donuts to the canteen, answering 
telephones, and operating a copying machine.  He and his 
spouse said that he had verbal altercations with an employee, 
but that mutual apologies usually ended the matter.  He said 
there had been no problems with his duties as a volunteer, 
which he attributed to his never being asked to do anything; 
he noted that he did not like to be told what to do.  He felt 
that he could not hold any type of job: "I have tried, 
believe me."  He said that in the past in employment 
situations he had become easily irritated, to the point in 
one incident that he grabbed the collar of the owner of a 
company that he worked for.  He testified that he had never 
actually hit anyone, although his spouse disputed that, 
saying he "totally flew off the handle and came to pick a 
fight" and "actually came after" another person in one 
recent incident.  He also stated that he had adopted children 
and grandchildren, whom he did not see or get along with.  
His spouse said that he lost his temper a lot on a daily 
basis over minor incidents.  

VA clinical records between January 1996 and January 1998 
document treatment the appellant received at a VA outpatient 
facility.  In January 1996, it was noted that he became 
frustrated that he was using a wheelchair for another malady 
and threw the controls to a television; there was no change 
in his mental status.  In March 1996, it was noted that he 
kept a list "on anxiety."  No recent temper outbursts were 
noted, and he apparently said that Valium was essential for 
controlling his problem.  In May 1996, it was noted that he 
worked as a volunteer social worker for between 8 and 9 hours 
per day.  In July 1996, it was noted that he moved into a new 
house, but was unhappy about not being selected as a 
volunteer driver.  In August 1996, there were increasing 
problems with his spouse; he described as her not including 
him in her plans.  In September 1996, it was noted that his 
spouse was amenable to couple counseling.  In October 1996, a 
therapist told the appellant to "flow" with spouse's ideas 
for the time being, and he said that is what he had been 
doing.  

A November 1996 VA clinical record indicated that the 
appellant became upset on the anniversary of his first 
spouse's funeral; the examiner related the appellant's 
comment that, on Christmas eve 1947, the appellant lost his 
first wife and his son in an automobile accident.  It was 
also noted that his current spouse's spiritual involvement 
was falling off, and that he continued using Valium.  

In a January 1997 VA clinical record, it was noted that, 
although wife's spiritual interests had declined, she had 
taken up yoga and photography and that the appellant felt 
neglected.  He said that his spouse had not cooked since 
Thanksgiving, and that he would continue to discuss these 
issues with his spouse.  In March 1997, the appellant stated 
things were about the same, and that he felt he was coping 
with the situation and was not as irritable as before.  His 
affect was pleasant, with no change in mental state.  He was 
to continue his medication; the appellant said he was doing 
well on Valium.  In June 1997, he had adjusted to occasional 
domestic conflict and enjoyed driving his limousine.  His 
affect was pleasant and he was to continue his present 
medication.  In December 1997, he had a reaction to methadone 
and was hospitalized for one day; his spouse apparently 
stopped the appellant from doing something two weeks 
previously, and she continued to refuse counseling.  In 
January 1998, there was an assessment of depression.  

A private psychologist noted in February 1998 that the 
appellant's symptoms included severe chronic anxiety, chronic 
insomnia, low self-esteem, and difficulty dealing with the 
normal daily stresses of interpersonal relationships.  It was 
also noted that he lacked insight to gain the necessary 
coping skills to effectively overcome his anxiety disorder 
and, therefore, was not a good candidate for psychotherapy.  
Instead, he used psychotropic medications and high levels of 
activity to escape from the high levels of anxiety he was 
experiencing.  Unfortunately, because of the above, his 
prognosis remained poor.  "It is my professional opinion 
that as [the appellant] ages and he is less able to maintain 
his busy volunteer schedule, his [a]nxiety [d]isorder will 
increase in severity."  

Although [he] continues to work as a volunteer . . 
. , due to the severity and chronicity of his 
[a]nxiety [d]isorder, he has been unable to sustain 
gainful employment for the past seven years.  Due 
to the nature of [the disability], he is 
permanently unemployable and remains severely 
impaired in his ability to maintain positive social 
relationships.  

The examiner preparing the April 1998 VA examination report 
indicated that he reviewed the claims file.  It was noted 
that the appellant was married in September 1995, but that 
from the start, the marriage was not good with bickering and 
fighting.  The week before the examination interview, the 
appellant reported his wife threw him out of the house; he 
stated he was in the process of getting a divorce.  He said 
his only consolation was VA volunteer work, which he 
considered very therapeutic as he felt he was unable to get 
along with other people on the outside.  Apparently, on his 
last job he lost his temper and grabbed a co-worker by the 
neck.   

Subjective complaints included being nervous all the time, 
with his hand shaking all the time.  The only time he was 
happy was when he was doing volunteer work.  He stated that 
he was unable to take a paying job because he was irritable 
with other people.  He was nervous and suicidal on several 
occasions; two weeks previously, he was quite suicidal and 
told his therapist, who saw him immediately.  No 
hospitalization was required.  It was noted that he still 
grieved for his second wife, who died in 1984, and that he 
had several medical problems requiring medications.  
Objective findings revealed that the appellant was 72 years 
old and appeared his stated age, was neat and clean in 
appearance, and was quite comfortable during and actively 
participated in the interview.  He had good eye contact, his 
responses were all goal directed, he showed no memory 
impairment for both recent and remote events, and his affect 
and mood were appropriate.  The diagnosis was moderate 
general anxiety disorder.  The examiner concluded that the 
appellant was able to work as a VA volunteer and "still 
ha[d] symptoms of anxiety, irritability, depression and being 
unable to be with other people.  The global assessment of 
functioning score was listed as "about 52" based on these 
symptoms and his suicidal ideation.  

Analysis

Under the "old" version of the regulation governing 
assignment of disability evaluations for mental disorders, 
the criteria for a 50 percent evaluation, the next higher 
evaluation greater than the currently assigned 30 percent, 
required evidence of considerable industrial impairment.  One 
element of that determination was considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people.  

There is no doubt from the record that the appellant has 
difficulties in personal relationships.  The evidence 
suggests that the appellant has had at least five marriages, 
although his testimony and statements regarding those 
marriages have been inconsistent.  He stated that his first 
wife died in 1946, but the record shows that he separated 
from his first wife and his two children from that marriage.  
The record shows that his second wife died in 1984, after a 
marriage of about 20 years, and that he had three subsequent 
marriages that ended in divorce, in 1987, 1995, and 1998.  He 
testified at the February 1996 hearing that he had troubles 
with his 5th wife as she did not include him in her plans, 
and later indicated that he was getting a divorce.  His 
spouse testified that he did not remember his actions while 
undergoing anxiety attacks, and that he had physical 
altercations with one of her friends.  His experiences with 
persons outside his marriages have also been turbulent, 
including physical altercations with co-workers and 
supervisors.  While he said he formerly was involved in Boy 
Scouts and bowling, he indicated his activities now revolve 
entirely around volunteering and watching television.  

These facts suggest considerable impairment in the 
appellant's ability to establish and maintain effective 
relationships with other people, one element of a 50 percent 
evaluation.  Despite these interpersonal difficulties, the 
appellant continues to volunteer at a VA facility.  He said 
that he has trouble with at least one employee there, but 
also indicated that any troubles were resolved usually with 
mutual apologies, thereby indicating a limit to his 
confrontational attitude with others.  This less 
confrontational attitude suggests this ability to establish 
and maintain relationships with others is not so severely 
impaired as to correspond to the elements of a 70 percent 
evaluation.  

The other element for a 50 percent evaluation is a reduction 
in the appellant's reliability, flexibility and efficiency 
levels by reason of psychoneurotic symptoms, so as to result 
in considerable industrial impairment.  The most recent 
medical evidence, the April 1998 VA examination report, shows 
that the appellant had moderate anxiety, continued to have 
irritability, and was unable to be around others.  It is 
significant that the appellant apparently is comfortable at 
work only when he is not being told what to do.  Rather, his 
volunteer work focuses on office activities he can do, such 
as answering the telephone or operating the copier machine, 
without direction from others.  Such difficulty in a basic 
employment situation demonstrates a reduction in the 
flexibility of the appellant, as well as a reduction in his 
efficiency in a workplace.  The amount of hours put into his 
volunteer activities, variously described as from half a day 
to a full day, and about 20 hours per week, as well as his 
responsibility to answer telephone calls from persons outside 
his office, indicates some measure of reliability.  But the 
reduced flexibility caused by his anxiety disorder supports, 
as well, an increase of the disability evaluation to 
50 percent under the old version of the regulation.  

Under the old version of the regulation, an increase to a 70 
percent evaluation would automatically result in a 100 
percent schedular evaluation if it were determined that the 
appellant was unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1995).  The 70 percent criteria requires, in part, 
severe impairment in the ability to establish and maintain 
effective or favorable relationships.  As already noted, the 
appellant's interpersonal relationships support no more than 
a 50 percent evaluation, based on considerable impairment.  A 
70 percent evaluation may also require evidence of 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The appellant apparently was working as 
recently as 1990, but stopped after an on-the-job accident.  
It is unclear from the record whether the cessation of 
employment had anything to do with his service-connected 
anxiety disorder, although the appellant does not make that 
argument.  

He does, though, volunteer at a VA facility in what is 
essentially a work-like activity; he answers telephones and 
does other office tasks that require little if any direction.  
The fact that he feels, as several examiners noted, that this 
activity is therapeutic is a matter of concern for treating 
physicians rather than the severity of his disability.  A VA 
clinical psychologist noted in February 1994 and November 
1995 that the appellant was unable to sustain gainful 
employment; a private clinical psychologist noted similarly 
in February 1998.  While these comments endorse the 
therapeutic nature of the volunteer activity, they do not 
eliminate the fact that he has been able to engage in an 
activity similar to employment.  For purposes of determining 
the level of disability caused by the anxiety reaction, that 
distinction is critical.  The appellant maintains that if he 
were in an actual employment situation, he would be required 
to take directions, which would only magnify his anxiety 
level.  As a volunteer, he asserts, he does not have to take 
direction, and thus his anxiety remains low.  However, the 
fact that he is engaged in an essentially work-like activity, 
albeit voluntary, negates any conclusion that his anxiety 
disability is so severe as to persistently and severely 
interfere with some form of work.  As a result, the Board 
cannot conclude that the evidence supports an evaluation in 
excess of 50 percent under the old version of the regulation.  
Thus, based on his demonstrated ability for employment, he 
does not meet the criteria for consideration of a total 
disability rating under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  
Nor is there any suggestion that the disability is somehow 
exceptional or unusual as to require frequent hospitalization 
or marked interference with employment.  38 C.F.R. 
§ 3.321(b)(1).  

In reviewing the criteria for a 50 percent evaluation under 
the new version of the regulation, it is apparent that the 
evidence suggests occupational and social impairment, 
including reduced reliability and productivity, difficulty in 
understanding complex commands, memory and judgment 
impairment, motivation and mood disturbances, and difficulty 
in establishing effective work and social relationships.  In 
looking at the new criteria for a 70 percent rating, some of 
these criteria are supported by evidence in the record.  For 
example, there is evidence of deficiencies in work and family 
relations, suicidal ideation, the ability to function 
independently, appropriately and effectively, unprovoked 
irritability and violence, difficulty in adapting to 
stressful circumstances, including a work or work-like 
setting, and inability to establish and maintain effective 
relationships.  The evidence does not, however, refer to 
deficiencies in judgment or thinking, obsessional rituals 
interfering with routine activities, illogical or irrelevant 
speech, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

Resolving the benefit of the doubt in favor of the appellant, 
the Board determines that, under the new version of the 
regulation, the evidence supports a 70 percent rating.  
Although the new version has not yet been subjected to 
judicial scrutiny, due to its recent promulgation, this 
result is consistent with the intent of the regulatory change 
to clarify the criteria to the benefit of claimants.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994) (old version did 
not present a clear basis for describing the degree of 
impairment).  

The Board determines that the new version of the rating 
criteria is more beneficial to the appellant.  Under the old 
version of the regulation, the evidence supports a 50 percent 
evaluation; under the new version, the evidence supports a 
70 percent rating.  Under neither old nor new version of the 
regulation does the evidence support a 100 percent schedular 
evaluation, unemployability, or an extraschedular evaluation.  
Thus, the appellant is entitled to greater relief according 
to the result obtained under the new version of the 
regulation.  As such, it is the determination of the Board 
that the evidence supports a 70 percent disability evaluation 
for his service-connected anxiety, based on the criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9400, effective on and 
after November 7, 1996.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 70 percent evaluation for anxiety reaction 
is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 21 -
